Title: From William Smith Shaw to Joseph Barlow Felt, 28 October 1818
From: Shaw, William Smith
To: Felt, Joseph Barlow


				
					My dear Brother
					ante 28 Oct. 1818 
				
				I had proposed to come & see you on Saturday last but hearing of the dangerous sickness of my Aunt Adams I was induced to visit Quincy. She has been afflicted with a violent bilious fever, which has left her almost prostrate. I came to town last evening. This morning Dr Welsh who stayed there yesterday came to town & informed me that the symptoms were little more favorable but I fear the worst—I wish you to communicate these melancholy apprehensions to my dear Sister in a way that you may think most proper I am going to Quincy this afternoonI am dear Brother & Sister yours affectionately
				
					W. S. Shaw
				
				
			